Citation Nr: 1232570	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of non-Hodgkin's lymphoma, to include right orchiectomy and lymphadenectomy.  

2.  Whether a rating reduction from 100 percent to 20 percent, effective February 1, 2008, for service-connected prostate cancer residuals, was proper.   

3.  Entitlement to a higher initial rating for prostate cancer residuals, evaluated as 20 percent disabling from February 1, 2008 to May 29, 2012, and as 60 percent disabling since May 30, 2012.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007, November 2007 and January 2009 rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The October 2007 rating decision granted service connection for residuals of prostate cancer, assigning a 100 percent disability evaluation effective July 25, 2007, and a 20 percent disability evaluation effective February 1, 2008.  A November 2007 rating decision confirmed this decision.  The Veteran perfected a timely appeal, noting in his March 2008 notice of disagreement (NOD) that he felt he was entitled to a disability evaluation of 60 percent.  The RO certified the issue to the Board as entitlement to a higher initial rating for the service-connected prostate cancer residuals, without mention of the reduction in the Veteran's rating.  However, the Board notes that the Veteran also indicated in the March 2008 NOD that he did not believe his prostate cancer was "cured."  Moreover, in July 2008 and September 2008 statements, he expressed his disagreement with the reduction in the 100 percent rating without the benefit of a VA examination.  As the Veteran has clearly communicated his disagreement with both the reduction of his benefits and with the rating that was subsequently assigned, the Board has recharacterized the issue as shown on the title page.  

In June 2012, the RO increased the evaluation for service-connected prostate cancer residuals from 20 percent to 60 percent, effective May 30, 2012.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2009, the RO granted service connection for non-Hodgkin's lymphoma.  The Board notes that the Veteran successfully completed a course of treatment for non-Hodgkin's lymphoma in the 1970s, and that there is no evidence of active disease.  Since the applicable Diagnostic Code (DC) directs that non-Hodgkin's lymphoma be rated on its residuals when there has been no local recurrence or metastasis, the Board has also recharacterized this issue, as shown on the title page.  See 38 C.F.R. § 4.117, DC 7715 (2011).

The Veteran requested a hearing before a Decision Review Officer in connection with these claims, but withdrew his request for a hearing in a written statement dated August 6, 2012.  Thus, the Board will proceed with appellate review of his appeal based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2011).  

The issues of entitlement to an initial compensable rating for residuals of non-Hodgkin's lymphoma, entitlement to a higher initial rating for prostate cancer residuals, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat while on active duty in Vietnam.

2.  Resolving all reasonable doubt in favor of the Veteran, he has PTSD that is as likely as not related to his combat service. 

3.  By rating decisions dated in October 2007 and November 2007, the RO reduced the disability rating from 100 percent to 20 percent for the Veteran's service-connected prostate cancer residuals, effective February 1, 2008.

4.  The Veteran was not given a mandatory VA examination 6 months after the assignment of a 100 percent disability evaluation, nor was he provided with appropriate notice of the proposed reduction, a 60-day period to appeal the proposed reduction, or an opportunity for a pre-determination hearing on the proposed rating reduction.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The rating reduction from 100 percent to 20 percent, effective February 1, 2008, for service-connected prostate cancer residuals was improper.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.103(b)(2), 3.105(e), 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Board notes that VCAA notice is not required as to the matter of whether the reduction of the rating for prostate cancer residuals from 100 percent to 20 percent was proper, particularly as the Board is restoring the 100 percent disability evaluation, and remanding the matter of entitlement to a rating in excess of 60 percent since May 30, 2012. 

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

The Veteran contends that he has PTSD as a result of exposure to combat conditions and hostile military action while stationed in Vietnam.  See, e.g., May 2008 stressor statement.  Service treatment records (STRs) confirm his service in Vietnam.  The DD 214 shows that the Veteran's military occupational specialty (MOS) was an indirect fire crewman, and that he received the Combat Infantryman Badge (CIB).  Accordingly, it is accepted as fact that the Veteran experienced combat stressors during active service.  See 38 U.S.C.A. § 1154(b).  

STRs show no treatment for, or diagnosis of, any psychiatric disorder.  A July 1967 discharge examination revealed a clinically normal psychiatric system.

Initially, it should be noted that there is no diagnosis of PTSD within one year of discharge from service.  Thus, the presumptive regulations under 38 C.F.R. 
§§ 3.307, 3.309 are not for application.

The Veteran alleges that he has a current diagnosis of PTSD stemming from traumatic in-service events, to include combat exposure.  The evidence of record shows that the Veteran participated in direct combat support while serving in the Republic of Vietnam and was awarded a CIB.  In this case, the Veteran has reported in-service combat-related stressors and symptoms of PTSD since discharge.  While viewing the evidence in the light most favorable to the Veteran in this case, the Board finds that evidence of record supports the Veteran's claim.  As such, the appeal must be granted.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the evidence of record contains both positive and negative opinions.

The positive evidence consists of several statements from the Veteran's psychologist, Dr. J., dated in September 2008, February 2009, and September 2010.  These statements indicate that Dr. J. had treated the Veteran for psychiatric symptoms since the summer of 2008.  The Veteran reported that he re-experienced his military stressors "every night."  He "spoke frequently and emotionally about the traumatic events he encountered in Vietnam that resulted in his [PTSD]."  The statement characterized the Veteran as a "very sincere but extremely anxious person."  He was socially withdrawn and had experienced "poor employment and social relationships."  Dr. J. noted that the Veteran was no longer employed with the Postal Service "due to his medical and emotional condition."  The Veteran's symptoms included flashbacks during which he re-experienced his military trauma.  These episodes "can become extremely severe and cause ... terrible stress."  They also caused "periods of thought confusion and times of daydreaming."  The Veteran could only sleep for a few hours at a time and experienced nightmares about his combat experiences.  He had suicidal thoughts with no specific plan.  He also experienced "unpredictable and aggressive behavior" and "unpredictable emotional outbursts" which frightened those around him and caused him to go into a "deep state of depression for a long period of time."  He tended to "withdraw from close relationships."  He also experienced survivor's guilt.  Dr. J. diagnosed PTSD in accordance with DSM-IV criteria, which was "chronic" and "severe."  There is no indication that Dr. J. reviewed the claims file.

The negative evidence consists of a May 2008 VA PTSD examination.  The Veteran reported that he was not undergoing treatment for a psychiatric disorder.  He had no issues with alcohol abuse or substance abuse.  He did not have behavioral or legal difficulties.  He had been married for 38 years, and he and his wife were close.  They had no children.  He had been employed with the Postal Service for over 20 years.  He had work-related friends, with whom he sometimes attended sporting events.  He enjoyed sports, television, and working on models.  He did not have any history of suicide attempts or violence.  A mental status examination was normal, with the Veteran's mood described as "good" and his attitude as "cooperative [and] friendly."  When discussing his military stressors, the Veteran described his reaction as one of "shock."  The examination report indicates that PTSD symptoms included recurrent and intrusive distressing recollections of the event, which did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Rather, the Veteran had "intrusive thoughts from time to time since his military trauma."  Thus, the examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The claims folder was not reviewed.  

A November 2010 VA PTSD examination report shows that the Veteran had been married for 41 years and had a close relationship with his wife.  He stated that he was socially isolated, and that he didn't even call anyone on the telephone.  His hobbies included model making and housework.  He had no history of suicide attempts, violence, substance abuse or alcohol abuse.  A mental status examination was essentially normal, although the Veteran was described as tense and anxious, and had a difficult time staying asleep.  He did not report any violent outbursts.  The examiner found that the Veteran endorsed symptoms of re-experiencing, avoidance, and hyperarousal which caused him clinically significant distress; however, she found that the Veteran did not meet the full criteria for a diagnosis of PTSD.  She provided no detailed rationale for her conclusion.  Nor did she review the claims folder or any of Dr. J.'s opinions.  

The Veteran underwent a third VA examination in May 2012.  The Veteran reported seeing Dr. J. every 5 weeks.  On this occasion, he did not report sleep impairment, stating that he slept 8 to 10 hours each night without interruption.  A mental status examination was normal.  He denied essentially all symptoms of PTSD, including recurrent or intrusive, distressing thoughts, nightmares, or flashbacks.  He did not engage in social isolation, stating that he attended hockey games often and that he frequently traveled with his wife.  He shopped in the community without difficulty.  He denied problems with anger or irritability.  He did not report any symptoms of increased arousal, stating that he was comfortable in crowds and did not startle easily.  The examiner noted that the Veteran did not meet the diagnostic criteria for PTSD, and found it significant that the Veteran did not avoid situations involving a great deal of stimulation and violence, such as hockey games, and that he had a sense of his future.  Again, the claims folder, including Dr. J.'s statements, was not reviewed.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this regard, the Board finds that Dr. J.'s conclusions are more probative than the VA examination reports.  Although neither Dr. J. nor the VA examiners had the opportunity to review the claims folder, Dr. J.'s findings are reasonably based on the evidence of record, as well as his personal treatment of the Veteran and his expertise in the field of psychology.  His statements provide a thorough and detailed description of the Veteran's symptoms and describe how they satisfy the diagnostic criteria for a diagnosis of PTSD. 

In contrast, the May 2008 and November 2010 VA examiners did not provide adequate rationale for their conclusions.  The November 2010 examination findings are particularly unclear, since the examiner appeared to indicate that all of the DSM-IV criteria for a diagnosis of PTSD were satisfied, but then found that the criteria were not met.  The Board acknowledges that the May 2012 examiner appropriately analyzed all of the DSM-IV criteria before finding that the Veteran does not have PTSD.  However, none of the VA reports include any discussion with regard to Dr. J.'s statements showing a positive diagnosis of PTSD.  Thus, the VA examination reports are afforded little probative weight.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, the evidence of record satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows that the Veteran has been diagnosed as having PTSD as a result of stressful incidents he reportedly experienced during service. 

With regard to the second element (a link between the Veteran's diagnosis and an in-service stressor), the Board observes that Dr. J's September 2008, February 2009, and September 2010 statements contain a diagnosis of PTSD based, at least in part, upon the Veteran's in-service stressors.  Because of the evidence showing the Veteran's service in the Republic of Vietnam, his involvement in combat support operations, and his award for heroism, the Board finds that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See also 38 U.S.C.A. § 1154(a) (West 2002).  Therefore, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor in this instance.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding of PTSD that is related to the Veteran's military service.  Accordingly, in considering the Veteran's competent and credible lay statements regarding his stressors, in addition to his receipt of the CIB, as well as the pertinent medical evidence of record showing a diagnosis of PTSD in accordance with the DSM-IV, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has PTSD that was incurred in service.  Service connection for PTSD is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  

Propriety of Rating Reduction

Active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  Thereafter, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

As noted above, by rating decision dated in October 2007, the RO granted entitlement to service connection for prostate cancer residuals and assigned a 100 percent disability evaluation, effective July 25, 2007, the date of the Veteran's claim, and a 20 percent evaluation from February 1, 2008, which was "approximately" 6 months after the cessation of antineoplastic treatment for prostate cancer.  The RO confirmed this decision by rating decision dated in November 2007, from which the Veteran perfected a timely appeal. 

Under 38 C.F.R. § 3.105(e), where a lower rating would result in a reduction or discontinuance of compensation payments, as in this case, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address or record of the proposed rating reduction and furnished detailed reasons for this action.  He also will be given 60 days to present additional evidence why the proposed rating reduction should not be implemented and to show that compensation payments should continue at their current level.  Final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action has expired.  See 38 C.F.R. § 3.105(e) (2011).  The beneficiary also will be informed that he will have an opportunity for a pre-determination hearing concerning the proposed rating reduction provided that any hearing request is received by VA within 30 days from the date of the notice.  See 38 C.F.R. § 3.105(i) (2011). 

The Board finds that the evidence supports a finding that the rating reduction from 100 percent to 20 percent, effective February 1, 2008, for service-connected prostate cancer residuals was improper.  A review of the claims file shows that the RO failed to follow any of the procedures for rating reductions in VA compensation claims.  See generally 38 C.F.R. §§ 3.105(e) (2011).  The Veteran was not given notice of the proposed reduction in the disability rating assigned for his service-connected prostate cancer residuals, a 60-day period to appeal the proposed reduction, or an opportunity for a pre-determination hearing on the proposed reduction.  See 38 C.F.R. §§ 3.105(e), (i) (2011).  Rather than providing any notice to the Veteran that the disability rating assigned for his service-connected prostate cancer residuals would be reduced, the RO simply reduced the 100 percent rating to 20 percent, effective February 1, 2008, in the October and November 2007 rating decisions.  The only notice that the Veteran received of the rating reduction for his service-connected prostate cancer residuals was when he received a copy of these decisions. 

There is no discretion in DC 7528 for the RO to abandon the procedures for rating reductions outlined in 38 C.F.R. § 3.105(e) when, as in this case, it reduced the disability rating assigned for the Veteran's service-connected prostate cancer residuals from 100 percent.  This is so even when the reduction is imposed contemporaneous with the retroactive assignment of the 100 percent rating, as in the instant case.  

DC 7528 also provides that a 100 percent disability evaluation shall continue with a mandatory VA examination at the expiration of 6 months.  Although the Veteran was provided with a VA examination in September 2007, prior to the reduction of his rating, he was not provided with an examination at the expiration of 6 months, or when his rating was reduced.  Given the non-discretionary language concerning rating reductions found in DC 7528 and in 38 C.F.R. § 3.105(e), the Board finds that the RO's failure to follow the procedures for rating reductions in DC 7528 and in 38 C.F.R. § 3.105(e) constitutes reversible error.  Because the RO clearly failed to follow the procedures for rating reductions in this case, the Board finds that the reduction from 100 percent to 20 percent effective February 1, 2008, for service-connected prostate cancer residuals was improper. 

The Board does not hold, nor does it intend to suggest, that the Veteran is entitled to restoration of a 100 percent rating for service-connected prostate cancer residuals effective February 1, 2008.  Nor has the Board found that the Veteran is entitled to a 100 percent rating for service-connected prostate cancer residuals effective from February 1, 2008, through the date of this decision.  The Board's decision in this case is limited to finding that the rating reduction from 100 percent to 20 percent effective February 1, 2008, for service-connected prostate cancer was improper and is now void, and that additional development is required before the rating reduction from 100 percent to 20 percent for service-connected prostate cancer residuals can be adjudicated in accordance with the proper procedures for rating reductions found in 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 3.105(e) (2011).

ORDER

Service connection for PTSD is granted.

The rating reduction from 100 percent to 20 percent, effective February 1, 2008, for prostate cancer residuals was improper and is now void.


REMAND

Regrettably, a remand is needed for further evidentiary development of the remaining claims on appeal.  

With respect to the claim for an increased initial rating for non-Hodgkin's lymphoma, the Board notes that the Veteran has multiple residuals that are potentially connected with this disability.  A January 2007 private treatment record reflected that the Veteran has a "history of partial small bowel obstruction related to adhesions and radiation enteritis" as a result of his treatment for non-Hodgkin's lymphoma.  He had most recently experienced a small bowel obstruction in 1998 and was treated "conservatively," although the clinical notes from that course of treatment are not of record.  Intestinal adhesions and partial small bowel obstruction were also identified on a June 2012 VA examination as residuals of non-Hodgkin's lymphoma.  Other residuals identified on that examination include abdominal fibrosis, retroperitoneal adhesions placing the Veteran at risk for obstruction of the ureters, and "radiation tattoos" in the groin area.  

As these multiple residuals are all potentially encompassed in the Veteran's request for an increased rating , and as non-Hodgkin's lymphoma is rated based upon its residuals when there has been no local recurrence or metastasis pursuant to DC 7715, 38 C.F.R. § 4.117, a new examination is required in order to fully evaluate their severity.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record further reflects that the Veteran underwent a right orchiectomy as a result of his non-Hodgkin's lymphoma.  Removal of a single testis is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.115(b), DC 7524.  Note 1 to DC 7524 provides that where one testis is removed as a result of a service-connected disability, and the other testis is absent or nonfunctioning as a result of a nonservice-connected disability, a 30 percent disability evaluation will be assigned.  Here, none of the clinicians or VA examiners who have evaluated the Veteran have commented on the functionality of his remaining testis, which is significant given that the Veteran has reported "sexual dysfunction" since his treatment for non-Hodgkin's lymphoma, and has not fathered any children.  Thus, the examination scheduled upon remand should determine, if possible, whether the Veteran's left testis is nonfunctioning.  

With respect to the claim for an increased initial rating for prostate cancer residuals, the Veteran is currently evaluated as 100 percent disabling effective July 25, 2007, 20 percent disabling effective February 1, 2008, and 60 percent disabling effective May 30, 2012.  As discussed above, the RO did not follow the procedures outlined in the Note following DC 7528 for rating reductions when it reduced the disability rating from 100 percent to 20 percent, effective February 1, 2008.  In addition, the Veteran was not provided with the mandatory VA examination at the expiration of 6 months after the 100 percent disability evaluation was first assigned, as is required by DC 7528.  Given the foregoing, the Board concludes that, on remand, the agency of original jurisdiction (AOJ) must follow the procedures outlined in 38 C.F.R. § 4.115(b), DC 7528, prior to reducing the disability rating assigned for the Veteran's service-connected prostate cancer residuals.  See also 38 C.F.R. § 3.105(e) (2011). 

In addition, a June 2012 VA examination indicated that the Veteran has urethral stricture as a result of his treatment for prostate cancer, and that this stricture requires periodic dilations.  Thus, the examination scheduled upon remand should discuss the frequency of dilations and any other manifestations of urethral stricture.  

Finally, the Board observes that the Veteran has submitted evidence of unemployability as a result of his "emotional and medical conditions," as noted in Dr. J.'s statements dated in September 2008, February 2009, and September 2010.  Based on this evidentiary posture, the Board finds that a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of this issue, however, the Board finds that further evidentiary development is necessary-to include a pertinent VA examination to clarify the effect, if any, that the Veteran's service-connected disabilities may have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.

2.  Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for residuals of non-Hodgkin's lymphoma.  Obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Board is particularly interested in records pertinent to treatment for adhesions and/or small bowel obstruction.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed.

3.  Then, schedule the Veteran for an appropriate examination(s) to determine the nature and severity of any residuals of non-Hodgkin's lymphoma that the Veteran may have, particularly radiation tattoos, intestinal and peritoneal adhesions, or abdominal fibrosis.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner(s) in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner(s) should identify all residual disability from non-Hodgkin's lymphoma and describe in detail the severity of the symptoms.  For all skin residuals found, the examiner(s) should describe the size of the affected area(s) in square inches, and note whether there is underlying soft tissue damage or whether the area(s) is/are unstable or painful.  For all intestinal and peritoneal adhesions found, the examiner should comment on whether there is any disturbance of motility, actual partial obstruction, reflex disturbances, or pain, and, if so, whether these symptoms are mild, moderate, moderately severe, or severe, as described in 38 C.F.R. § 4.114, DC 7301.  If urethral stricture as a result of adhesions is found, the examiner should comment on all of the manifestations of that disorder, including all obstructive symptomatology and the frequency of dilations, if any.  The examiner must also determine, if possible, whether the Veteran's left testis is nonfunctioning.  For all other disabilities found to be associated with the Veteran's non-Hodgkin's lymphoma, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

4.  Then, schedule the Veteran for a VA genitourinary examination.  A copy of the VA examination notice letter sent to the Veteran must be included in the claims file.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

The examiner is asked to identify all current prostate cancer residuals experienced by the Veteran.  The examiner should state whether, and to what extent, the Veteran's disability due to prostate cancer residuals has improved since undergoing radioactive seed implantation in April 2007, and should determine the date upon which antineoplastic treatment ended, if possible.  The examiner should also comment on the manifestations of the Veteran's urethral stricture, including all obstructive symptomatology and the frequency of dilations.  A complete rationale must be provided for any opinion(s) expressed. 

5.  If the results of the mandatory VA genitourinary examination prompt any change in the 100 percent rating assigned for the Veteran's service-connected prostate cancer residuals effective July 25, 2007, the AOJ must follow the procedures for rating reductions outlined in 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 3.105(e) (2011).  The Veteran also should be advised of his right to have a pre-determination hearing at the RO, pursuant to 38 C.F.R.      § 3.105(i).  See 38 C.F.R. § 3.105(i) (2011).  A copy of all notices sent to the Veteran regarding the rating reduction and any rating decision(s) proposing the rating reduction and/or implementing the proposed rating reduction, must be included in the claims file.

6.  Then, the Veteran should be scheduled for a VA examination in connection with the TDIU claim.  The designated examiner should review the claims file (and acknowledge in the examination report that such a review has taken place), examine the Veteran, and elicit a detailed occupational and educational history.  

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities, to include PTSD, prostate cancer residuals, right lower quadrant scars, hearing loss and non-Hodgkin's lymphoma residuals, combine to make him unable to secure or to follow substantially gainful employment consistent with his education and occupational experience.  (The opinion should not consider the effects of nonservice-connected disabilities).  The examiner must provide the complete rationale for the conclusions reached to include, as appropriate, citation to specific evidence of record and/or medical authority.

7.  Then, readjudicate the rating claims, and adjudicate the issue of entitlement to a TDIU.  If any claim on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


